Citation Nr: 9905942	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  97-25 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from November 1980 through 
September 1982.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The Board also notes that in June 1997, the veteran filed a 
claim for service connection for arthritis of the left leg.  
The RO has not addressed this claim.  Therefore, it is 
referred to the RO for appropriate action.


REMAND

The veteran contends that the evaluation for her hypertension 
should have been increased rather than decreased.

The record reflects that by rating decision in August 1993, 
service connection was granted for hypertension, effective 
May 18, 1992.  On the basis of treatment records and the 
report of a March 1993 VA examination, the disability was 
evaluated as 10 percent disabling from May 18, 1992, and as 
40 percent disabling from March 13, 1993.  Based upon the 
results of an August 1995 VA examination, the RO entered a 
September 1995 rating decision continuing the 40 percent 
rating, but also noting that a review examination should be 
done in one year because of the indication that the 
hypertension had improved.  Following the veteran's failure 
to appear for a scheduled examination, the RO entered a March 
1997 rating decision reducing the evaluation for hypertension 
to noncompensable from April 1, 1997.  

Thereafter, the veteran expressed a willingness to undergo a 
VA examination and then underwent a VA examination in April 
1997.  Based upon the results of this examination and upon a 
February 1997 VA outpatient record, the RO entered a May 1997 
rating decision evaluating the veteran's hypertension as 10 
percent disabling from April 1, 1997.  This decision led to 
the veteran's current appeal.

The record reflects that the RO requested pertinent VA 
outpatient records in August 1992 and pertinent VA outpatient 
records were received before the RO entered its August 1993 
rating decision.  Although a February 1997 VA outpatient 
record was associated with the claims folder in May 1997, 
this apparently was not in response to a request by the RO 
for records.  Although the veteran reportedly continued to be 
followed by VA for hypertension after August 1992, the RO's 
next request for VA outpatient records apparently was not 
made until July 1997, and the RO's request for records at 
that time was limited to records for the period from March 1, 
1996, to the present.  The RO has not requested VA outpatient 
records for the period from August 1992 through February 
1995.  Moreover, the records received in response to the July 
1997 request appear to be limited to emergency room and 
mental hygiene clinic records.  

The Board further notes that notice of the veteran's VA 
hospitalization for psychiatric treatment in October 1996 is 
of record, but the report of hospitalization is not of 
record.  Information pertinent to the status of the veteran's 
hypertension may be included in the hospital summary.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the 
veteran to provide the names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who have 
treated or evaluated her for 
hypertension since August 1992.  
When the requested information and 
any necessary authorization have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.  In any event, the RO 
should obtain copies of all VA 
records pertaining to outpatient or 
inpatient treatment of the veteran 
since August 1992, to include the 
report of the veteran's October 1996 
hospitalization.

2.  Then, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise 
to determine the current degree of 
severity of the veteran's 
hypertension.  All indicated studies 
must be performed, and the claims 
folder must be made available to the 
examiner for review.  

3.  Thereafter, the RO should 
undertake any other indicated 
development and readjudicate the 
issue on appeal.  If the benefit 
sought on appeal is not granted to 
the veteran's satisfaction, or if a 
timely notice of disagreement is 
received with respect to any other 
matter, the RO should issue a 
supplemental statement of the case 
for all issues in appellate status 
and inform the veteran of any issue 
with respect to which further action 
is required to perfect an appeal.  
The veteran and her representative 
should then be provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 

- 5 -


